DETAILED ACTION

Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US Patent Publication 2004/0141636).
	a. Regarding claim 1, Liang discloses a method for quantifying animal activity, comprising receiving an at least two video frames and determining at least two processed video frames from the at least two video frames by pre-processing [digital images may be processed to identify and segregate a desired (predetermined) object from the various frames of incoming video. This process may be achieved using, for example, background subtraction, mixture modeling, robust estimation, and/or other processes [0047]]; determining a background image from the at least two processed video frames [digital images may be processed to identify and segregate a desired (predetermined) object from the various frames of incoming video. This process may be achieved using, for example, background subtraction [0047]]; determining an at least two thresholded video frames by applying the background image as a threshold to the at least two video frames [apply a lenient threshold on a difference between a current image and a background so as to determine a broad region of interest, claim 11]; determining a contour from the at least two thresholded video frames [refine contours of said animal image by smoothing, claim 11]; and determining an animal motion flag if the contour is larger than a minimum area A [pixels that border a background pixel form the contour for the object [0066]; A denotes the area in number of pixels [0071]; if the area steadily increases, it could mean that the mouse is coming out of a cuddled up position to a more elongated position [0075]]. 
	b. Regarding claim 2, Liang discloses a method for quantifying animal activity, comprising:
receiving at least two video frames and determining at least two processed video frames from the at least two video frames by pre-processing [digital images may be processed to identify and segregate a desired (predetermined) object from the various frames of incoming video. This process may be achieved using, for example, background subtraction, mixture modeling, robust estimation, and/or other processes [0047]]; determining an image background from the at least two processed video frames [apply a lenient threshold on a difference between a current image and a background so as to determine a broad region of interest, claim 11]; determining a contour from the at least two thresholded video frames [refine contours of said animal image by smoothing, claim 11]; determining a centroid of the contour [features such as centroid of the object, and/or shape in terms of contour of the foreground object of interest (e.g., a mouse) are extracted [0051]]; and determining an animal track from the centroid of each of the at least two thresholded video frames [If the position of the centroid of the mouse moves up, it means that the mouse may be rearing up on its hind legs [0075]].
	
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 3-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US Patent Publication 2020/0337272) in view of Datta et al. (US Patent Publication 2018/0279921).  
	a. Regarding claim 3, Kumar teaches an animal behavior analysis system for an animal, comprising a memory [a non-transient solid-state memory or a magnetic hard drive or any equivalent storage medium [0311]] having a first predictive model [neural network architecture can be an encoder-decoder segmentation network [0020]; Convolutional neural networks are computational models that include multiple processing layers that learn representations of data with multiple levels of abstraction [0237]] for predicting a pose estimate of the animal [the encoder-decoder segmentation network can include an angle predictor; The angle predictor can be configured to predict an angle at which the animal's head is facing [0021]]; and predicting an animal state [predicting the location of mice [0286]]; at least one sensor 210 for sensing the animal [Video data of at least one animal, such a mouse, is acquired [0109]]; a processor 216 in communication with the memory and the at least one sensor [controller 216 can be configured to receive video data acquired by the camera 210 and transmit the acquired video data to the data storage device 220 for storage [0123]], the processor configured to receive a sensor input from the at least one sensor [controller 216 can be configured to receive video data acquired by the camera 210 and transmit the acquired video data to the data storage device 220 for storage [0123]]; predict the pose estimate from the sensor input and the first predictive model [the encoder-decoder segmentation network can include an angle predictor; The angle predictor can be configured to predict an angle at which the animal's head is facing [0021]]; and predict the animal state based on the sensor input [predicting the location of mice [0286]]. 
	Kumar does not specifically teach a processor configured to predict the animal state based on the pose estimate and a second predictive model for predicting an animal state. Datta teaches processor 113 [computing device 113 will perform pre-processing of the data [0074]] configured to predict the animal state based on the pose estimate [predict the mouse's future behavior based upon its immediate past pose dynamics [0103]] and a second predictive model 315 [a discrete-time hidden Markov model 315 (HMM) to identify behavior modules [0103]] for predicting an animal state [This model structure is often called a switching vector-autoregressive (SVAR) model or autoregressive HMM (AR-HMM) [0103]] for the purpose of providing a sytem for identifying and classifying animal behavior by processing image information from video recordings of animals to extract a plurality of data points representing the posture of the animal at a specific time and a computational model to predict future animal behavior based upon past pose estimates for use in biological studies.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kumar to include a processor configured to predict the animal state based on the pose estimate and a second predictive model for predicting an animal state as taught by Datta because doing so would have provided a sytem for identifying and classifying animal behavior by processing image information from video recordings of animals to extract a plurality of data points representing the posture of the animal at a specific time and a computational model to predict future animal behavior based upon past pose estimates for use in biological studies.
	b. Regarding claim 4, Kumar in view of Datta teaches (references to Kumar) the system of claim 3, wherein predicting the pose estimate is based on the sensor input [Video data of at least one animal, such a mouse, is acquired [0109]] and the first predictive model [the encoder-decoder segmentation network can include an angle predictor; The angle predictor can be configured to predict an angle at which the animal's head is facing [0021]]. Kumar further teaches predicting the pose estimate [The angle predictor can be configured to predict an angle at which the animal's head is facing [0021]] comprises determining a position of an at least one indicia and is based on the position of the at least one indicia [mice can be marked to facilitate tracking [0199]].
c. Regarding claim 5, Kumar in view of Datta teaches (references to Datta) the system of claim 4, wherein the animal state includes at least one of a behavioral state of the animal [predict the mouse's future behavior based upon its immediate past pose dynamics [0103]], a social state of the animal, a position state of the animal, a sleep state of the animal, and a biological state of the animal.
d. Regarding claim 6, Kumar in view of Datta teaches (references to Kumar) the system of claim 5 having a database 220 in communication with the memory [a data storage device 220 [0123].
e. Regarding claim 7, Kumar in view of Datta teaches (references to Kumar) the system of claim 6 having the processor 216, the animal state [predicting the location of mice [0286]], the pose estimate [The angle predictor can be configured to predict an angle at which the animal's head is facing [0021]], the sensor input [controller 216 can be configured to receive video data acquired by the camera 210 and transmit the acquired video data to the data storage device 220 for storage [0123]] and the position of the at least one indicia [mice can be marked to facilitate tracking [0199]].
Kumar further teaches processor 216 is configured to determine a report [the control process can be configured to save a log of activity and can keep track of errors encountered during acquisition (e.g., in a log) [0185]] based on at least one of the animal state, the pose estimate, the sensor input, and the position of the at least one indicia and stores the report in the database 220 [A watchdog process can be configured to monitor the health of the data acquisition processes. As an example, it can log problems (e.g., in the log) and trigger restarts as necessary; controller 216 logs the event and can cause an alert to be annunciated [0198]; controller 216 can also be in communication with a data storage device 220 [0123]]; wherein the report, the position of the at least one indicia, and pose estimate correspond to a common timebase [real-time clock values can be available from the system clock without introducing an external clock into the system [0172]].
f. Regarding claim 8, Kumar in view of Datta teaches (references to Kumar) the system of claim 7 wherein processor 216 [controller 216 can also be in communication with a data storage device 220 [0123] is further configured to output the report [the control process can be configured to save a log of activity and can keep track of errors encountered during acquisition (e.g., in a log) [0185]; A watchdog process can be configured to monitor the health of the data acquisition processes. As an example, it can log problems (e.g., in the log) and trigger restarts as necessary; controller 216 logs the event and can cause an alert to be annunciated; alerts can include, but are not limited to, audio alarms and visual alarms (e.g., lights, alphanumeric displays, etc.) [0198]].
g. Regarding claim 9, Kumar in view of Datta teaches (references to Kumar) the system of claim 8, wherein processor 216 is further configured to output the report to a display device [controller 216 logs the event and can cause an alert to be annunciated; alerts can include, but are not limited to, audio alarms and visual alarms (e.g., lights, alphanumeric displays, etc.) [0198]].
h. Regarding claim 10, Kumar in view of Datta teaches (references to Kumar) the system of claim 9, wherein processor 216 is further configured to output the report [controller 216 logs the event [0198]; the control process can be configured to save a log of activity and can keep track of errors encountered during acquisition (e.g., in a log) [0185]] to a server by network communication [The programmable system or computer system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network [0310]].
i. Regarding claim 11, Kumar in view of Datta teaches (references to Kumar) the system of claim 10, wherein processor 216 is further configured to predict the pose estimate [The angle predictor can be configured to predict an angle at which the animal's head is facing [0021]] and predict the animal state [predicting the location of mice [0286]] generally in real-time [encoder-decoder segmentation network achieves high level of accuracy and functions at high speed (over 6× real time) [0307]].
j. Regarding claim 12, Kumar in view of Datta teaches (references to Kumar) the system of claim 10, wherein processor 216 is further configured to predict the pose estimate and predict the animal state [software control system can be executed by the controller 216 for data acquisition [0164]] using an offline process [controller 216 can be configured to receive video data acquired by the camera 210 and transmit the acquired video data to the data storage device 220 for storage [0123]].
k. Regarding claim 13, Kumar in view of Datta teaches (references to Kumar) the system of claim 11, wherein processor 216 is further configured to determine for the report [controller 216 logs the event [0198]; the control process can be configured to save a log of activity and can keep track of errors encountered during acquisition (e.g., in a log) [0185], from a common timebase [real-time clock values can be available from the system clock without introducing an external clock into the system [0172]], a start time, an end time [each data point representing the posture of the animal at a specific time [0075]; control system can be configured to provide independent collection of video data with corresponding timestamps [0164]; saving the time-stamped frames to the data storage device 220 [0188], and an elapsed time [the number of milliseconds since the system was started [0173]].

5. 	Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US Patent Publication 2020/0337272) in view of Datta et al. (US Patent Publication 2018/0279921) as applied to claim 13 above, and further in view of Benjamini et al. (US Patent Publication 2011/0173143).
a. Regarding claim 14, Kumar in view of Datta teaches (references to Kumar) the system of claim 13, wherein processor 216 is further configured to determine the position of the at least one indicia [mice can be marked to facilitate tracking [0199]] and the pose estimate [The angle predictor can be configured to predict an angle at which the animal's head is facing [0021]] for the report [controller 216 logs the event [0198]; the control process can be configured to save a log of activity and can keep track of errors encountered during acquisition (e.g., in a log) [0185].
Kumar in view of Datta does not specifically teach the processor is configured to determine an occupancy map having an movement path of the animal. Benjamini teaches processor 18 [processing unit 18 includes a memory 20, a CPU 22 [0078]] is configured to determine an occupancy map having an movement path of the animal [CPU 18 determines from the subject's location data any one or more of the subject's velocity, acceleration, path curvature, heading direction [0079]; FIG. 2 shows analysis of the movement of a BALB/c mouse in the circular arena 2 as captured by the video camera 12 viewing the arena from above during an observation period of 3 hours. The spiral proceeding from top to bottom, first in the left and then in the right column, presents the time-series of 2D locations on the path traced by the mouse [0126]; paths traced by the subject during the time period of each of the graphs 6A to 6D is shown to the right of the graph [0144]] for the purpose of providing a system for analyzing animal behavior with a tracking device configured to track motion of an animal and generate a signal indicative of the motion, a processor that analyzes the signal and determines the movement path traced by the animal and displays a map of the movement path to a user. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kumar in view of Datta to include a processor configured to determine an occupancy map having an movement path of the animal as taught by Benjamini because doing so would have provided a system for analyzing animal behavior with a tracking device configured to track motion of an animal and generate a signal indicative of the motion, a processor that analyzes the signal and determines the movement path traced by the animal and displays a map of the movement path to a user.  
b. Regarding claim 15, Kumar in view of Datta and Benjamini teaches (references to Kumar) the  system of claim 14 having the report [controller 216 logs the event [0198]; the control process can be configured to save a log of activity and can keep track of errors encountered during acquisition (e.g., in a log) [0185]]. Kumar in view of Datta and Benjamini teaches (references to Benjamini) the  system of claim 14 wherein processor 18 is further configured to determine a movement speed along the movement path of the animal [CPU 18 determines from the subject's location data any one or more of the subject's velocity, acceleration, path curvature, heading direction [0079]].

6. 	Claims 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US Patent Publication 2020/0337272) in view of Datta et al. (US Patent Publication 2018/0279921) as applied to claim 11 above, and further in view of Kimchi et al. (US Patent Publication 2018/0004872).
a. Regarding claim 16, Kumar in view of Datta teaches (references to Kumar) the  system of claim 11, wherein the processor is configured to determine for the report [controller 216 logs the event [0198]; the control process can be configured to save a log of activity and can keep track of errors encountered during acquisition (e.g., in a log) [0185]] the position of the at least one indicia [mice can be marked to facilitate tracking [0199]] and the pose estimate [The angle predictor can be configured to predict an angle at which the animal's head is facing [0021]].
Kumar in view of Datta does not specifically teach the processor is configured to determine for the report an object position from the sensor input and determine from object position, the position of the at least one indicia, and the pose estimate, an interaction of the animal with the object. Kimchi teaches processor [the processor analyzes the RFID data and the synchronized imaging data and determines the trajectory of each mouse [0214]] is configured to determine for the report an object position [objects are identified and reported to a user e.g., using an alert generator or electronic communication [0218]; receiving updates and/or reports regarding that animal or animals (or interaction types) [0328]] from the sensor input [FIG. 5 shows a schematic of an image of arena 101, showing various objects 508, 510, 512 and identified mice 502, 504, 506, for example, whose contour is extracted from the image [0218]], and determine from object position, the position of the at least one indicia [transponders are subcutaneously or otherwise implanted in/on each mouse to be tracked [0215]; In some cases, RFID tags are attached to the animal, rather than implanted, for example, using a clip or adhesive [0223]], and the pose estimate [body posture (e.g., position of front-rear sections of body and/or direction of a centerline) is determined for mice [0218]], an interaction of the animal with the object [mice which are not imaged, for example, those hidden by objects in the enclosure (e.g., in a shelter box) are identified [0218]] for the purpose of providing a system for identifying and classifying complex animal behaviors by capturing a sequence of images of the animal interacting with various objects and reporting information related to the behavior of the mice to a user during testing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kumar in view of Datta to include the processor configured to determine for the report an object position from the sensor input and determine from object position, the position of the at least one indicia, and the pose estimate, an interaction of the animal with the object as taught by Kimchi because doing so would have provided a system for identifying and classifying complex animal behaviors by capturing a sequence of images of the animal interacting with various objects and reporting information related to the behavior of the mice to a user during testing.  
b. Regarding claim 17, Kumar in view of Datta teaches (references to Kumar) the  system of claim 11 having processor 216. Kumar in view of Datta does not specifically teach the processor is further configured to determine at least one husbandry variable in the homecage comprising a food supply level, a water supply level, a temperature, a humidity value, a bedding quality metric, and a nesting quality metric from the sensor input. Kimchi teaches processor is further configured to determine at least one husbandry variable in the homecage comprising a food supply level, a water supply level [the processor is able to control the environment of the mice by food/water/drug/treatment administrating devices [0129]], a temperature, a humidity value [one or more environmental control systems, for example, a heater (e.g., bottom or air blowing), a cooler, an air blower to simulate wind, a sound generator, moving illumination (or a series of lamps illuminated under controller control), a gas source, to control atmosphere gas composition, artificial rain and/or humidity [0147]], a bedding quality metric, and a nesting quality metric from the sensor input [using one or more sensor arrays 109 [0146]] for the purpose of providing a system for identifying and classifying complex animal behaviors with a processor configured to determine at least one husbandry variable in the homecage from the sensor input and automatically control the environment of the animal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kumar in view of Datta to include a processor configured to determine at least one husbandry variable in the homecage comprising a food supply level, a water supply level, a temperature, a humidity value, a bedding quality metric, and a nesting quality metric from the sensor input as taught by Kimchi because doing so would have provided a system for identifying and classifying complex animal behaviors with a processor configured to determine at least one husbandry variable in the homecage from the sensor input and automatically control the environment of the animal.
c. Regarding claim 18, Kumar in view of Datta teaches (references to Kumar) the  system of claim 11 having processor 216. Kumar in view of Datta does not specifically teach an actuator proximate to the animal and the processor is configured to actuate the actuator if the report has a pre-determined actuation condition. Kimchi teaches an actuator 107 [one or more actuatable elements 107 [0146]] proximate to the animal and the processor is configured to actuate the actuator [the processor is able to control the environment of the mice by food/water/drug/treatment administrating devices [0129]] if the report [updates and/or reports regarding that animal or animals (or interaction types) [0328]] has a pre-determined actuation condition [the processor includes one or more outputs for controlling actuators [0176]] for the purpose of providing a system for identifying and classifying complex animal behaviors with a processor configured to determine at least one husbandry variable in the homecage from the sensor input and controlling actuators to automatically control the environment of the animal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kumar in view of Datta to include an actuator proximate to the animal and the processor configured to actuate the actuator if the report has a pre-determined actuation condition as taught by Kimchi because doing so would have provided a system for identifying and classifying complex animal behaviors with a processor configured to determine at least one husbandry variable in the homecage from the sensor input and controlling actuators to automatically control the environment of the animal.  
d. Regarding claim 19, Kumar in view of Datta and Kimchi teaches (references to Kimchi) the  system of claim 18 wherein actuator 107 [one or more actuatable elements 107 [0146]] is a haptic device [one or more actuators may be provided, for example, as an array or individual actuators, for example, to blow air, make a noise, expose a smell such as cat urine or a female pheromone, display an light or image and/or provide a shock [0166]].

7. 	Claims 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US Patent Publication 2020/0337272) in view of Datta et al. (US Patent Publication 2018/0279921) and Kimchi et al. (US Patent Publication 2018/0004872) as applied to claim 19 above, and further in view of Conger et al. (US Patent Publication 2013/0284109).
a. Regarding claim 20, Kumar in view of Datta and Kimchi teaches (references to Kumar) the  system of claim 19 wherein the at least one sensor 210 comprises at least one camera [Video data of at least one animal, such a mouse, is acquired [0109]]. Kumar in view of Datta and Kimchi teaches (references to Kumar) the  system of claim 19 wherein the at least one sensor comprises at least one of a humidity sensor, at least one of a temperature sensor, [one or more environmental control systems, for example, a heater (e.g., bottom or air blowing), a cooler, to control atmosphere gas composition, artificial rain and/or humidity [0147]]. Kumar in view of Datta and Kimchi does not specifically teach at least one ammonium sensor. Conger teaches at least one ammonium sensor [Chemical identifiers of any type may be used to signal the presence of a chemical; the chemical identifier may be triggered by presence of a chemical such as ammonium [0145]] for the purpose of providing an ammonium sensor to signal the presence of a ammonium within the cage to determine whether the cage environment is appropriate and to notify maintenance personnel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kumar in view of Datta and Kimchi to include at least one ammonium sensor as taught by Conger because doing so would have provided an ammonium sensor to signal the presence of a ammonium within the cage to determine whether the cage environment is appropriate and to notify maintenance personnel.  
b. Regarding claim 21, Kumar in view of Datta, Kimchi, and Conger teaches (references to Kumar) the system of claim 20 having the at least one camera [Video data of at least one animal, such a mouse, is acquired [0109]]. Kumar further teaches the at least one camera has an at least one infra-red camera [the camera can be configured to acquire video data at infrared wavelengths [0045]].
c. Regarding claim 22, Kumar in view of Datta, Kimchi, and Conger teaches (references to Kumar) the system of claim 20 wherein the first predictive model is a deep neural network [neural network architecture can be an encoder-decoder segmentation network [0020]; Convolutional neural networks are computational models that include multiple processing layers that learn representations of data with multiple levels of abstraction [0237]; the feature extractor that gave best results, is a large and deep network with over 200 layers and 62.7 million parameters [0281]].

8. 	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US Patent Publication 2020/0337272) in view of Datta et al. (US Patent Publication 2018/0279921), Kimchi et al. (US Patent Publication 2018/0004872), and Conger et al. (US Patent Publication 2013/0284109)as applied to claim 20 above, and further in view of Zheng et al. (US Patent Publication 2021/0142097).
a. Regarding claim 23, Kumar in view of Datta, Kimchi, and Conger teaches (references to Datta) the system of claim 20 having the second predictive model 315 [a discrete-time hidden Markov model 315 (HMM) to identify behavior modules [0103]]. Kumar in view of Datta, Kimchi, and Conger does not specifically teach the second predictive model is a recurrent neural network. Zheng teaches predictive model is a recurrent neural network [a recurrent neural network may be used to model the temporal dependencies among video frames; If the video frames are treated as an image set, the prediction can be deterministic [0203]] for the purpose of providing an image processing system that identifies animals within images with a predictive recurrent neural network tracking model to track the animal though a plurality of image frames for increasing detection accuracy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kumar in view of Datta, Kimchi, and Conger to include a predictive model is a recurrent neural network as taught by Zheng because doing so would have provided an image processing system that identifies animals within images with a predictive recurrent neural network tracking model to track the animal though a plurality of image frames for increasing detection accuracy.
  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643